To Whom It May Concern: We are in possession of your letter regarding the amendment of our 2007 10-K.We have drafted an amendment and will be filing it with this correspondence. Pursuant to your inquiry regarding the delinquent filing of the March 31, 2008 10-Q, all information has been submitted to the auditor for auditing purposes and will be filed upon receiving the audited information. I am aware the company is responsible for the adequacy and accuracy of the information,I am also aware that staff comments or changes to disclosure in response to staff comments does not foreclose the Commission from taking any action with respect to the filing.I understand that the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Kevin Ericksteen Kevin
